UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7028


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RYAN DUANE DENT, a/k/a Little Man, a/k/a Man Dingo, a/k/a
Dingo,

                      Defendant - Appellant.



                            No. 12-7079


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RYAN DUANE DENT, a/k/a Little Man, a/k/a Man Dingo, a/k/a
Dingo,

                      Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Glen E. Conrad, Chief
District Judge. (5:09-cr-00016-GEC-1)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ryan Duane Dent, Appellant Pro Se. Jeb Thomas Terrien, Assistant
United States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Ryan   Duane   Dent   appeals   the   district   court’s   order

denying his motion for reconsideration of its order granting his

18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. *

Because the district court lacked authority to reconsider its

disposition of Dent’s § 3582(c)(2) motion, see United States v.

Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), we affirm the

district court’s order.    See United States v. Dent, No. 5:09-cr-

00016-GEC-1 (W.D. Va. May 29, 2012).        We deny Dent’s motion for

appointment of counsel.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                AFFIRMED




     *
       Although the district court granted Dent’s § 3582(c)(2)
motion, the reduction granted by the court did not reduce Dent’s
sentence to the full extent he requested.



                                   3